Citation Nr: 1620114	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-04 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for peripheral vestibular disorder (vertigo).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1951 to July 1954.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO). The June 2010 rating decision addressed the issues of entitlement to service connection for hearing loss, tinnitus, and vertigo.  The Veteran filed a timely notice of disagreement in July 2010.  The RO issued a statement of the case (SOC) in January 2013.  The Veteran subsequently perfected his appeal with a VA Form 9 in January 2013.     

In December 2014 the Board remanded the Veteran's claims for service connection for further development.  In an August 2015 rating decision, the RO granted service connection for hearing loss and tinnitus, therefore these issues are no longer before the Board.  A SSOC addressing the issue of entitlement to service connection for vertigo was issued in August 2015.     

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative evidence shows that the Veteran's vertigo is not a residual of the in-service head trauma or otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for vertigo have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).
The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R §3.159(b)(2015). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. At 121. 

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claims for service connection prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In particular the December 2009 letter explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The December 2009 letter also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  His statements in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

The Veteran underwent VA examinations in April 2011, and May 2015.  These examinations are found to be adequate in so far as they thoroughly and accurately portray the extent of the claimed disability.  They were each conducted after a review of the claims file and with a history obtained from the Veteran.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  Therefore, the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  The resulting medical opinions, taken together, are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Notably, neither the Veteran nor his representative has asserted that the April 2011 and May 2015 examinations were inadequate.

The Board notes that the case was remanded in December 2014.  The Board's December 2014 remand directed that all outstanding records be obtained, and that the Veteran be afforded a VA examination to determine the nature and etiology of his vertigo.  Records were to be obtained from the VAMC Hines since 1994, Valley Ear Nose and Throat Surgeons, Ltd., Rockford Memorial Hospital and St. Anthony's Hospital.  
In April 2015, St. Anthony's Hospital and Valley Ear Nose and Throat Surgeons, Ltd, and Rockford Memorial Hospital, indicated no records were found pertaining to the Veteran.  In April 2015, the Veteran was notified that Rockford Memorial Hospital did not respond to the records request.  Treatment records were obtained from the Hines VAMC, however there were no records from 1994.  The Veteran was informed in July 2015 that the Hines VAMC supplied records, however there were no records from 1994.  The Veteran was afforded a VA examination in May 2015.  A SSOC was issued in August 2015, with the SSOC informing the Veteran that no records were received from Valley Ear Nose and Throat Surgeons, Ltd., Rockford Memorial Hospital or St. Anthony's Hospital.  Accordingly, the requirements of the December 2014, remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

II.  Service Connection Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187  (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448  (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim. See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488  (1997). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there generally must be medical evidence that relates a current condition to that symptomatology. See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258  (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)). Because vertigo is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case. When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. § 3.102.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

III. Facts and Analysis

Service treatment records show that, in November 1952, he was treated for a chest wound and, in February 1953 he was treated for a wound on the right orbital region with no skull fracture.  The Board presumes that the Veteran's claimed head injury(ies) in service occurred.   38 U.S.C.A. § 1154(b).  

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for vertigo. The Veteran contends that he incurred vertigo during active service as a result of an in-service head injury. The record evidence does not support his assertions concerning in-service incurrence of vertigo or an etiological relationship between this disability and active service, including as due to an in-service head injury.  The Veteran's service treatment records show that in November 1952 the Veteran suffered an injury to his left chest wall.  In February 1953, the Veteran was treated for a wound on the right orbital region with no skull fracture.  On his separation examination in July 1954, the Veteran made no complaints of vertigo.  The July 1954 examiner did not note that there were any residuals related to the in-service heady injury.  

The post-service evidence does not support granting the Veteran's claim of service connection for vertigo.  This evidence shows that, although the Veteran did experience vertigo, it is not related to active service or any incident of service, including as due to the in-service head injury. 

The Veteran filed a claim for service connection for vertigo in November 2009.   
The earliest post-service report of vertigo is from a Phoenix VAMC treatment record in November 2009.  The Board realizes that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, although such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  In this present case, however, not only is there a lack of clinical documentation of vertigo more than five decades after service, but the Veteran specifically denied any neurologic symptomatology upon separation.  The lapse of time between service separation and the earliest documentation of current disability is also a factor for consideration in deciding a service-connection claim.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

VA treatment records from November 2009 reveal that Veteran sought treatment after he had woken up dizzy and vomited.  At that time he was diagnosed with  benign positional vertigo.  In a September 2010 statement in support of his claim for service connection, the Veteran indicated the onset of vertigo was sometime between 1970 and 2000.  

In a July 2010 statement the Veteran indicated he sustained a concussion during service, however the service treatment records make no mention of a concussion.  

In a January 2010 treatment record from the Arizona State University Speech and Hearing Clinic, the Veteran was seen for reports of sudden onset of dizziness in November 2009.  According to a March 2010 VA treatment record, the Veteran's vertigo was deemed resolved.  

In April 2011 the Veteran was afforded a VA examination at the Phoenix VAMC.  The Veteran reported imbalance and vertigo, a particularly with quick movements of the head.  He reported it lasts a few seconds or more, and does not have any vomiting.  His vertigo was noted as having stabilized and improved since onset in November 2009.  The Veteran was diagnosed with positional vertigo that affected his mobility.  A MRI of the brain from March 2010 was reviewed, and was unremarkable.  The examiner concluded that the Veteran's vertigo is less likely than not caused by or a result of his military service.  The rationale provided was that documentation is lacking with regard to an in-service traumatic brain injury.  The examiner noted there is no documentation of any dizziness or vertigo, or positional vertigo, until November 2009.  The examiner further support the conclusion with reference to the fact that there is no evidence in the service treatment records of vertigo.  

In May 2015 the Veteran underwent a VA examination.  The examiner concluded that it was less likely than not that the Veteran's vertigo was incurred in or caused an in-service injury, event or illness.  Rationale was that following a review of the service treatment records, there is no evidence of a traumatic brain injury, or vertigo.  The examiner noted there is no evidence of chronicity of a vertigo condition and his time in service.  The examiner presumed that the Veteran suffered a heady injury, however the examiner noted, there is no evidence to support that the presumed head injuries resulted in a traumatic brain injury or any symptoms thereof.  Vertigo was deemed less likely than not to be a delayed result of any head injury in which traumatic brain injury did not occur.      

The record evidence confirms that, although the Veteran currently experiences vertigo, it is not related to active service or any incident of service.  The Board acknowledges that the Veteran experienced a head injury during active service.    although, contrary to his statements, there is no evidence he suffered from a concussion, or a traumatic brain injury (TBI).  The Board also notes that the Veteran is not in receipt of service connection for a TBI. The April 2011 VA clinician specifically found that the Veteran's current vertigo is not related to active service.  A different VA clinician specifically found in May 2015 that the Veteran's current vertigo was not a residual of his acknowledged in-service head trauma.  All of these opinions were fully supported. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to service connection for vertigo.  In summary, the Board finds that the criteria for service connection for vertigo have not been met.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue. 38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309  (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303. In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment. Caluza v. Brown, 7 Vet. App. 498  (1995). 

As part of the current VA disability compensation claim, in recent statements the Veteran has asserted that his symptoms of vertigo are a result of an in-service heady injury.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of vertigo after service separation.  The Veteran in a statement in support of his claim reported an onset of vertigo sometime between 1970 and 2000.  The Board concludes that his assertion of the onset of symptomatology, while competent, contains some inconsistencies and therefore cannot be deemed reliable and credible. 

When the Veteran sought treatment initially for dizziness and vomiting, he reported an onset of vertigo in November 2009.  Such histories reported by the Veteran for treatment purposes are of more probative value than the assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board notes that following discharge from service, the Veteran filed a claim for service connection for a right ankle sprain, and was awarded service connection in July 1954.  Significantly, the Veteran did not report or file a claim related to vertigo.  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim. Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes. See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 
The Board finds the April 2011 and May 2015 VA examiner report's to be highly probative to the question at hand.  The VA examiner's provided adequate support for the determination that the Veteran's vertigo was not present until after active duty service, and is not etiologically related to service.  The April 2011 conclusion was based on an evaluation of the Veteran and questioning, and a review of the Veteran's claims folder.  In particular it is clear that the May 2015 VA examiner took into  consideration all relevant factors, such as the presumption of an in-service head injury, prior to rendering a conclusion that the Veteran's vertigo is not related to the in-service injuries.  Thus, the Board finds the unfavorable opinions dispositive of the nexus question presented in this case.  In so finding, the Board is cognizant that the Veteran has also provided an opinion through his claim that his vertigo is related to his in-service head injury(ies).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the disease process affecting the Veteran's vertigo is etiologically related to the in-service orbital injury and chest injury, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed vertigo is in any way related to his military service.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for peripheral vestibular disorder (vertigo) is denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


